UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4463


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KENNETH WRIGHT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00452-PMD-1)


Submitted:   September 28, 2010             Decided:   October 7, 2010


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant   Federal    Public  Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Rhett DeHart Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

             Kenneth Wright pleaded guilty to one count of theft of

United States mail, in violation of 18 U.S.C. § 1708 (2006).                               At

sentencing, the district court granted the Government’s motion

for   an    upward     departure         from       Wright’s      sentencing      range    of

twenty-four to thirty months to the statutory maximum sentence

of sixty months, pursuant to U.S. Sentencing Guidelines Manual

§ 4A1.3(a)(4)(B), p.s. (2009).

             On     appeal,      Wright     argues         that    the    district    court

erroneously relied upon its exaggerated view of Wright’s threat

to society to support the extent of its upward departure.                             Thus,

Wright’s     sole    appellate         contention         is     that    his   sentence    is

substantively       unreasonable.           We      have       thoroughly      reviewed   the

record     and    conclude       the    district         court    amply     justified     the

upward     departure       and         imposed       a     substantively         reasonable

sentence.

             This     court      reviews     a       sentence      for    reasonableness,

applying     an    abuse    of    discretion          standard.          Gall    v.   United

States,    552    U.S.     38,    51     (2007);         see    also    United   States    v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                               Ordinarily, this

review requires appellate consideration of both the procedural

and substantive reasonableness of a sentence.                           Gall, 552 U.S. at

51.   However, because Wright does not challenge the procedural

reasonableness of his sentence, we only address whether Wright’s

                                                2
sentence       is    substantively       reasonable.               When     reviewing       the

substantive reasonableness of a sentence, this court “tak[es]

into account the ‘totality of the circumstances, including the

extent    of    any      variance     from   the       Guidelines       range.’”       United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (quoting

Gall, 552 U.S. at 51).

               When the district court exercises its discretion and

departs from the defendant’s advisory Guidelines range, it must

explain its reasons for doing so.                      United States v. Evans, 526

F.3d 155, 161 (4th Cir. 2008).                Although the district court must

“ensure    that       its    justification         supports        ‘the    degree      of   the

variance,’”         it   need   not    make       “a    finding     of     ‘extraordinary’

circumstances” in order to support its sentencing determination.

Id. (quoting Gall, 552 U.S. at 47).                         Whether the district court

departs from the advisory Guidelines “because of a Guidelines-

sanctioned      departure,       or    because         of    one   or     more   [18   U.S.C.

§ 3553(a) (2006)] factors, or because of some other reason —

that is, no matter what provides the basis for a deviation from

the Guidelines range — we review the resulting sentence only for

reasonableness.”            Id. at 164 (citing Gall, 552 U.S. at 46, Rita,

551 U.S. at 350).

               Wright’s sentence is substantively reasonable in light

of the § 3553(a) factors and the totality of the circumstances.

At sentencing, the district court relied primarily on Wright’s

                                              3
more-than-twenty-year history as a “flimflam man” and thief, and

observed that Wright’s numerous convictions and jail sentences

had “not made a dent” on Wright.                       Instead, Wright consistently

violated      probation,       failed      to    pay    restitution,        and     committed

more crimes.          Based on these facts, the district court found

Wright    lacked      any    appreciable         respect     for    the     law,    that    his

prior    terms     of    incarceration           had    failed      to    deter     him     from

further criminal conduct, and that there was an obvious need to

protect the public from Wright.                     The district court also noted

that     an    increased       sentence         would    provide          Wright     with    an

opportunity for vocational training and an incentive to remain

employed following his release from incarceration.

               For these reasons, we hold that the district court

amply evaluated the relevant § 3553(a) factors and relied on

those     factors       to     conclude         that    an    upward        departure       was

justified.       See United States v. McNeill, 598 F.3d 161, 167 (4th

Cir.    2010)    (affirming         the    district      court’s         upward     departure

based    on,    among       other   factors,        McNeill’s       extensive        criminal

history, lack of work experience, and the need to deter McNeill

from future crimes).                Further, the sentence is substantively

reasonable when viewed in the totality of the circumstances.

Accordingly,       we    affirm      the    district         court’s       judgment.         We

dispense       with     oral    argument         because      the        facts     and    legal



                                                4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5